    Case 2:20-cv-07249-JFW-PD Document 13 Filed 08/25/20 Page 1 of 2 Page ID #:186



                                UNITED STATES DISTRICT COURT                                             JS-6
                               CENTRAL DISTRICT OF CALIFORNIA

                                    CIVIL MINUTES -- GENERAL

Case No.      CV 20-7249-JFW(PDx)                                                Date: August 25, 2020

Title:        Maria Evans -v- Costco Wholesale Corporation

PRESENT:
             HONORABLE JOHN F. WALTER, UNITED STATES DISTRICT JUDGE

              Shannon Reilly                                    None Present
              Courtroom Deputy                                  Court Reporter


ATTORNEYS PRESENT FOR PLAINTIFFS:                      ATTORNEYS PRESENT FOR DEFENDANTS:
              None                                                   None

PROCEEDINGS (IN CHAMBERS):                 ORDER REMANDING ACTION TO LOS ANGELES
                                           SUPERIOR COURT

      On March 11, 2020, Plaintiff Maria Evans (“Plaintiff”) filed a Complaint against Defendant
Costco Wholesale Corporation (“Defendant”) in Los Angeles Superior Court. On August 12, 2020,
Defendant filed a Notice of Removal, alleging that this Court has jurisdiction pursuant to 28 U.S.C.
§ 1332(a).

         Federal courts are courts of limited jurisdiction, having subject matter jurisdiction only over
matters authorized by the Constitution and Congress. See Bender v. Williamsport Area School
District, 475 U.S. 534, 541 (1986). “Because of the Congressional purpose to restrict the
jurisdiction of the federal courts on removal, the statute is strictly construed, and federal jurisdiction
must be rejected if there is any doubt as to the right of removal in the first instance.” Duncan v.
Stuetzle, 76 F.3d 1480, 1485 (9th Cir. 1996) (citations and quotations omitted). There is a strong
presumption that the Court is without jurisdiction unless the contrary affirmatively appears. See
Fifty Associates v. Prudential Insurance Company of America, 446 F.2d 1187, 1190 (9th Cir.
1990). As the party invoking federal jurisdiction, Defendant bears the burden of demonstrating that
removal is proper. See, e.g., Gaus v. Miles, 980 F.2d 564, 566 (9th Cir. 1992); Emrich v. Touche
Ross & Co., 846 F.2d 1190, 1195 (9th Cir. 1988).

        Diversity jurisdiction founded under 28 U.S.C. § 1332(a) requires that (1) all plaintiffs be of
different citizenship than all defendants, and (2) the amount in controversy exceed $75,000. See
28 U.S.C. § 1332. In this case, Defendant alleges the citizenship of Plaintiff based upon
information and belief. Notice of Removal, ¶ 3. However, jurisdictional allegations based on
information and belief are insufficient to confer jurisdiction. Kanter v. Warner-Lambert Co., 265
F.3d 853, 857 (9th Cir. 2001) (“Absent unusual circumstances, a party seeking to invoke diversity
jurisdiction should be able to allege affirmatively the actual citizenship of the relevant parties.”);
America’s Best Inns, Inc., 980 F.2d at 1074 (holding that allegations based on “to the best of my

                                              Page 1 of 2                           Initials of Deputy Clerk sr
    Case 2:20-cv-07249-JFW-PD Document 13 Filed 08/25/20 Page 2 of 2 Page ID #:187



knowledge and belief” are insufficient); see, also, Bradford v. Mitchell Bros. Truck Lines, 217
F.Supp. 525, 527 (N.D. Cal. 1963). Therefore, Defendant has failed to meet the burden of
establishing that diversity jurisdiction exists. See Harris v. Bankers Life and Cas. Co., 425 F.3d
689, 694 (9th Cir. 2005).

       Accordingly, this action is REMANDED to Los Angeles Superior Court for lack of subject
matter jurisdiction. See 28 U.S.C. § 1447(c).

       IT IS SO ORDERED.




                                            Page 2 of 2                          Initials of Deputy Clerk sr
